Citation Nr: 0729402	
Decision Date: 09/19/07    Archive Date: 10/01/07

DOCKET NO.  05-09 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the feet. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse






INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from April 1943 to January 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

The veteran and his spouse appeared and testified at a 
personal hearing in July 2007 before the undersigned Acting 
Veterans Law Judge sitting at St. Petersburg, Florida.  This 
case has been advanced on the Board's docket due to the 
advanced age of the appellant.  See 38 U.S.C.A. §7107 (West 
2002 & Supp. 2006); 38 C.F.R. 
§ 20.900(c) (2006).


FINDING OF FACT

The veteran was exposed to cold injury in service, including 
during combat with the enemy; the currently diagnosed 
peripheral neuropathy and small vessel disease of the feet is 
consistent with the circumstances, conditions, and hardships 
of such in-service combat; and the weight of the competent 
medical evidence relates the currently diagnosed peripheral 
neuropathy and small vessel disease of the feet to the in-
service cold injury to the feet. 


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
residuals of cold injury to the feet that include peripheral 
neuropathy and small vessel disease of the feet were incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(d) (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

VA notice letters in October 2003, January 2004, and March 
2005 satisfied VA's duty to notify under 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159, as the letters informed the appellant 
of what evidence was needed to establish the benefit sought 
(service connection for residuals of cold injury to the 
feet), of what VA would do or had done, and what evidence the 
appellant should provide, informed the appellant that it was 
the appellant's responsibility to make sure that VA received 
all requested records that are not in the possession of a 
Federal department or agency necessary to support the claim, 
and asked the appellant to send in any evidence in the 
appellant's possession that pertains to the claim.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  The Board finds that VA has 
obtained, or made reasonable efforts to obtain, all evidence 
that might be relevant to the issue on appeal, and that VA 
has satisfied the duty to assist.  The evidence of record 
includes service personnel records, private treatment 
records, VA treatment records, VA cold injury protocol 
examination reports, the veteran's statements, multiple lay 
statements from family members and fellow service members, 
and the veteran's and his spouse's personal hearing 
testimony.  In statements dated in April 2005, December 2005, 
and March 2006, the veteran indicated that he had no further 
evidence to submit.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The appellant 
was provided with notice of the type of evidence necessary to 
establish an effective date or higher rating if service 
connection is granted; however, because this notice was 
provided in the context of other claims, when implementing 
the Board's grant of service connection for residuals of cold 
injury to the feet, the RO will address any notice defect 
with respect to a higher initial rating and effective date.  
Significantly, the veteran retains the right to appeal the 
initial disability rating and effective date assigned by the 
RO. 
 
The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, personal hearing 
testimony, and arguments presented by the representative 
organization.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide the 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Service Connection for Cold Injury Residuals

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred or aggravated in service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); 38  U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  

Service connection may be established under the provisions of  
38 C.F.R. 
§ 3.303(b) when the evidence, regardless of its date, shows 
that an appellant had a chronic condition in  service or 
during the applicable presumptive period.  Service connection 
also may be granted for any disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Medical evidence  is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service satisfactory lay or 
other evidence of service incurrence or aggravation of such 
injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d). 

The veteran contends that he now has residuals of cold injury 
to the feet due to in-service cold exposures, including 
during combat during the Battle of the Ardennes Rhineland and 
Central Europe (Battle of the Bulge).  The veteran points out 
that he is a recipient of the Combat Infantry Badge, and that 
his cold injury was sustained as part of the same combat.  He 
contends that his current peripheral neuropathy of the feet, 
vascular problems of the feet, and skin changes of the feet 
are due to the in-service cold exposure.  Through his 
representative, the veteran contends that the veteran's 
current problems with the feet are consistent with the 
circumstances, conditions, and hardships of combat service 
during World War II, and urges application of the combat 
presumptive provisions of 38 U.S.C.A. § 1154(b).  At a 
personal hearing in July 2007, the veteran's representative 
indicated the veteran's participation in the Battle of the 
Bulge, and requested the resolution of reasonable doubt in 
the veteran's favor. 

At a personal hearing in July 2007, the veteran credibly 
testified that during the Battle of the Bulge during service 
he was exposed to winter weather with only regular boots and 
leather gloves, which froze to his hand; that he had to sleep 
in a barn a couple of nights, and two or three nights he did 
not have any shelter; he was exposed to cold weather for 
about one month from December 1944 to January 1945; sometimes 
his unit marched all night; during service in January 1945 he 
went to sick call for symptoms that included frost bite; the 
Combat Infantry Badge was awarded in conjunction with the 
Battle of the Bulge events; that his feet now sting and burn, 
the skin feels tight, and his toenails fall off; he was 
married after service in 1949; and he started seeking 
treatment for the feet from about 1970.  The veteran's wife 
testified that she met the veteran soon after service; and in 
the early years soon after service the veteran indicated that 
his feet hurt with cold weather.  

Service medical records appear to have been destroyed, so 
were not available.  The veteran's service personnel records, 
including a DD Form 214, show that the veteran's military 
occupational specialty was a squad leader, that he was 
qualified as a carbine sharpshooter and as an expert 
rifleman, and that he was awarded the Combat Infantryman 
Badge.  The veteran's DD Form 214 also shows that the veteran 
participated in various military campaigns during World War 
II, as evidenced by the European African Middle Eastern 
Campaign Medal and the American Campaign Medal.   

In various written submissions, the veteran credibly reports 
that he participated in the Battle of the Bulge during World 
War II; he was exposed to extreme cold winter weather in 
January 1945, including at night and without adequate 
clothing.  Other lay statements of record by service members 
and the veteran's family members further show that the 
veteran went to sick call in Belgium; the veteran told others 
that he had experienced extreme cold weather exposure in 
service during the Battle of the Bulge when he was in charge 
of a mortar squad; the veteran had problems with frozen feet 
soon after service that have continued since then, including 
numbness, difficulty walking, and difficulty with cold 
weather; the veteran started seeking treatment for these 
symptoms in the 1970s; and these symptoms affecting the feet 
have continued until now. 

Private treatment records show a consistently reported 
history of frozen feet in World War II; a long history of 
complaints of foot pain, numbness, tingling, and circulatory 
problems of the feet; diagnoses of small vessel disease in 
the feet and peripheral neuropathy, in addition to other 
diagnoses that included Morton's neuroma and capsulitis; and 
opinions that the veteran's neuropathy was likely one of the 
residuals of in-service frost bite injury, especially because 
there was no other medical etiology for the bilateral 
peripheral neuropathy of the feet.   

VA treatment records show the veteran's history of cold 
weather exposure during World War II service; treatment for 
frost bite in service; and continuous symptoms since service 
separation.  A July 2005 VA podiatry consultation reflects 
the diagnostic assessment of moderately severe residuals of 
cold injury in both feet.

An April 2004 VA cold injury examination report reflects the 
veteran's history of cold weather exposure from December 1944 
to January 1945 around the time of the Battle of the Bulge 
during World War II service; treatment for frost bite in 
service; and continuous symptoms since service separation; a 
current diagnosis of peripheral neuropathy of the feet; and 
an opinion that the peripheral neuropathy was secondary to 
cold injury in service.  A June 2006 VA cold injury 
examination report, likewise, reflects the veteran's history 
of cold weather exposure around the time of the Battle of the 
Bulge during World War II service; treatment for frost bite 
in service; continuous and progressive symptoms since service 
separation; current diagnoses of moderately severe residuals 
of cold injury in both feet of bilateral peripheral 
neuropathy and arteriosclerosis obliterans; and an opinion 
that the currently diagnosed disorders of the feet were cold 
injury residuals. 

After a review of all the evidence of record, including the 
veteran's military occupational specialty and Combat 
Infantryman Badge, evidence of participation in military 
missions, the veteran's credible statements and personal 
hearing testimony of multiple cold injury exposure in 
service, various lay statements, and private and VA medical 
diagnoses and medical opinions, the Board finds that the 
veteran was exposed to cold injury in service, including as 
part of the combat missions in which he participated; 
therefore, the element of in-service cold injury has been 
established.  The Board finds the veteran's and his wife's 
personal hearing testimony to be consistent with the other 
evidence of record, including multiple lay statements and the 
medical histories given by the veteran on various occasions 
for treatment purposes, and finds their testimony to be 
credible.  

With regard to the absence of service medical records, the 
Board is aware of its heightened duty to explain its reasons 
and bases and to consider the application of reasonable 
doubt, especially on the question of in-service cold injury 
exposure.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
Dixon v. Derwinski, 3 Vet. App. 261 (1992).  In this case, in 
light of the credible statements and testimony and the 
absence of service medical records, the Board resolves 
reasonable doubt to find that the reported in-service cold 
injury exposures to the veteran's feet occurred.  

The remaining questions are whether the veteran has current 
disabilities of the feet, and whether a current disability is 
consistent with the circumstances, conditions, or hardships 
of in-service combat, or is otherwise related by competent 
medical evidence to the in-service cold injury exposure.  The 
competent medical evidence shows current diagnoses pertaining 
to the feet that include peripheral neuropathy and vascular 
(small vessel) impairment or arteriosclerosis obliterans.  
The Board finds that the currently diagnosed peripheral 
neuropathy and small vessel disease of the feet is consistent 
with the circumstances, conditions, and hardships of such in-
service combat.  This finding is supported by the weight of 
the competent VA and private medical opinion evidence that 
relates the currently diagnosed disabilities of the feet to 
cold injury in service.  For these reasons, and with the 
resolution of 


reasonable doubt in the veteran's favor, the Board finds that 
residuals of cold injury to the feet that include peripheral 
neuropathy and vascular (small vessel) impairment were 
incurred in service.  38 U.S.C.A. §§ 1154(b), 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for residuals of cold injury to the feet 
is granted.


____________________________________________
JEFFREY PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


